Affirming.
This case is a companion of Commonwealth v. Albert H. Bowman,267 Ky. 50, 100 S.W.2d 801, decided today. It is the suit brought by his wife, Mrs. Rosa Bowman, to recover damages by reason of her injuries suffered in the same accident. She was authorized to maintain the suit by the same resolution of the General Assembly. All questions raised on the appeal have been determined by the other opinion, except that relating to the amount of the verdict, which was for $2,500.
Mrs. Bowman was thrown upon her head and remained unconscious for about twelve hours. She had two teeth knocked out and others were shattered or loosened and had to be extracted. Her jawbone was fractured. Injury to her back and hip have caused *Page 50 
her much pain, and resulted in permanent lameness. There is an enlargement showing some kind of growth at the base of her skull back of the left mastoid. Since the accident, Mrs. Bowman has lost much weight and has become pale and anæmic. There were some other physical infirmities about the pelvis, which were probably caused by injuries suffered in the accident. Appellee has been unable to work steadily and suffers with headaches, dizziness, and fainting spells. According to many witnesses, she was healthy and energetic before the accident. She had been able to do sewing and make fancy quilts for others, from which she earned about $250 a year. This was in addition to doing her own cooking and housekeeping, which she cannot now do. There is some evidence of doctors minimizing the plaintiff's infirmity, and professional opinions that much of her condition was not caused by traumatic injury. But two doctors introduced by the defendants testified that she was 35 per cent. permanently disabled.
The cause and degree of plaintiff's injuries were submitted to the jury, and its verdict does not seem to us to be excessive or disproportionate. The judgment is affirmed.